11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Patrick Eugene Leath,                               * From the 29th District
                                                      Court of Palo Pinto County,
                                                      Trial Court No. 14838.

Vs. No. 11-13-00072-CR                              * May 16, 2013

The State of Texas,                                 * Per Curiam Memorandum Opinion
                                                      (Panel consists of: Wright, C.J.,
                                                      McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court=s opinion, the appeal is dismissed.